DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1 “a water injection amount control unit controlling a flow rate”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Claim 1 recites: “when a plurality of water injection headers are controlled to make temperature of a material to be rolled on a delivery side of a rolling mill coincident with a target value” – it is unclear if the “plurality of the water injection headers” are a required element of the control device. The term “when” makes it appear that the limitation after the term are only conditional and not a required limitation. Similarly, on lines 4 and 10 of claim 1, the term “in a case” appears to refer to a conditional or optional situation and therefore, it is unclear what is required by the claim. It is further unclear what is required to be “coincident” with “a target 
Claim 1 also recites: “avoiding each of the plurality of water injection headers from injecting at a flow rate less than the minimum flow rate.” it is unclear what the metes and bounds of “avoiding” encompasses.
Claim 2 recites: the terms “when” (line 2) and “in a case” (line 3 and 5) – these appear to refer to a conditional or optional situation and therefore, it is unclear what is required by the claim. 
Claim 4 recites “ a method of controlling a water injections amount” – controlling a water injection amount of what? The claims continues to recites “when a plurality of injection headers are controlled” – however, the term “when” makes it appear that the limitation after the term are only conditional and not a required limitation. Therefore, it is unclear if “water injection headers” are required.
The limitation “when a plurality of water injection headers are controlled to make temperature of a material to be rolled on a delivery side of a rolling mill coincident with a target value” – it is unclear what is required to be “coincident” with “a target value”? the temperature? However, a temperature has not be provided or measured. Therefore, it is not clear what is required by the limitation.
The claim continues to recite: “in a case a flow rate of any one of the plurality of water injection headers being controlled based on priority to establish a state where each of the plurality of water injection headers does not inject water or injects water at a flow rate between the minimum flow rate and the preset transient flow rate” – The term “in a case” appears to refer to a conditional or optional situation and therefore, it is unclear what is required by the claim. It 
Claim 4 also recited: “in a case where the flow rate of each of the plurality of water injection headers is greater than or equal to the preset transient flow rate,” - The term “in a case” appears to refer to a conditional or optional situation and therefore, it is unclear what is required by the claim.
Claim 4 also recited: “the flow rates of the plurality of water injection headers being controlled at a time to establish a state where each of the plurality of water injection headers injects water at a flow rate between the transient flow rate and the maximum flow rate,” – It is not clear if “being controlled” is referring to the previously set forth “controlling” step or if an additional “controlling” step is being introduced. It is unclear if the limitation is requiring an active water injecting step or if this is merely to prepare or determine what the flow rate needs to be
Claim 4 further recites: “each of the plurality of water injection headers being avoided from injecting water at a flow rate less than the minimum flow rate” – it is unclear what the metes and bounds of “being avoided” encompasses.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US Patent 6,220,067), as best understood.
As best understood, Sano discloses a rolling mill delivery side rolled material temperature control method that is applied to a rolling mill that provides inter-stand cooling devices that cool the material between multiple rolling stands arranged in tandem, regulates the cooling water flows of the inter-stand cooling devices by cooling water flow regulating means, and determines cooling water flow setting values for the cooling water flow regulation means based upon the material temperature measured further upstream than the rolling mill [ at least Column 3, lines 5-15]. Sano discloses a cooling water flow calculation means (13) that calculates and outputs cooling water flow rate used in each cooling device 3, based upon the output information of initial information output means (10), Column 8, lines 25-35].

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (hereafter “Matsumoto”) (JP 2007203362A), as best understood.
As best understood, Matsumoto discloses a cooling device with control means and a cooling method comprising:
 a plurality of spray headers (2) having nozzles (8) that spray a cooling medium (9);
a flow rate measuring means (7) for measuring the flow rate of the cooling medium;
a fluctuation storage means (12) for storing the flow rate fluctuation characteristic; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725